United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-999
Issued: November 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant filed a timely appeal from the November 6, 2009 merit
decision of the Office of Workers’ Compensation Programs, which found a two percent
impairment of his left arm. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than a two percent impairment of his left upper
extremity as a result of his accepted carpal tunnel syndrome.
FACTUAL HISTORY
On July 14, 2006 appellant, then a 40-year-old modified mail processing clerk, filed a
claim alleging that the carpal tunnel syndrome in his left hand was a result of his federal
employment, which involved repetitive motion and the limited use of his right hand. The Office
accepted his claim for left carpal tunnel syndrome. Appellant underwent a surgical release on
March 27, 2009 by Dr. Gerard Gabel. He later filed a schedule award claim. Dr. Gabel offered a
five percent impairment rating for the left arm under obsolete versions of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.

The Office referred appellant, together with the record and a statement of accepted facts,
to Dr. James F. Hood, a Board-certified orthopedic surgeon. In a September 17, 2009 report,
Dr. Hood described his findings and evaluated appellant’s impairment under the applicable sixth
edition of the A.M.A., Guides. He noted that test findings showed a conduction delay, that
appellant had a history of mild intermittent symptoms, and that the physical examination
revealed decreased sensation. Dr. Hood determined that appellant had a Grade 1 or mild residual
carpal tunnel syndrome, which carried a default impairment value of two percent. He
determined that appellant’s functional history was invalid, as his response was not consistent
with any of the other parameters, so no modification of the default value was warranted.
An Office medial adviser reviewed Dr. Hood’s report and his application of the A.M.A.,
Guides. He agreed that appellant had a two percent impairment of his left upper limb.
On November 6, 2009 the Office issued a schedule award for a two percent impairment
of appellant’s left upper limb.
On appeal, appellant asked the Board to review the schedule award and submitted copies
of documents related to his right hand, his placement on the periodic rolls in April 2009, health
benefits enrollment, his election to remain in the bid cluster as a part-time regular, and
information from the Social Security Administration.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.2
ANALYSIS
Dr. Hood, the orthopedic surgeon and Office referral physician, followed the rating
process set out in the sixth edition of the A.M.A., Guides for impairment due to focal nerve
compromise, such as with carpal tunnel syndrome. Using Table 15-23, page 449, he determined
the grade of appellant’s impairment by averaging the severity levels for test findings, history and
physical findings. Test findings were mild (1) history was moderate (2) and physical findings
were mild (1). The average, rounded to the nearest integer, was one. Dr. Hood found that
appellant had a Grade 1 residual carpal tunnel syndrome, which carries a default impairment
value of two percent.
Functional history can modify this default value, but only by one percent in either
direction. Dr. Hood determined that appellant’s functional history was invalid; therefore, the
default value represents the final estimate of impairment to the left upper limb.
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

2

The Board finds that Dr. Hood properly applied the applicable edition of the A.M.A.,
Guides and properly determined the impairment resulting from appellant’s carpal tunnel injury.
The Board will therefore affirm the Office’s November 6, 2009 decision.
Appellant submitted documents on appeal related to issues that are not before the Board,
such as his placement on the periodic rolls and his election to remain a part-time regular. These
matters have no bearing on the Office’s November 6, 2009 schedule award decision, which the
Board has jurisdiction to review.3
CONCLUSION
The Board finds that appellant has no more than a two percent impairment of his left
upper limb as a result of his accepted carpal tunnel syndrome.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

The Board’s jurisdiction is limited to appeals from final decisions of the Office in any case arising under the
Act. 20 C.F.R. § 501.2(c).

3

